Case 2:19-cv-00370 Document 27-2 Filed on 02/11/20 in TXSD Page 1 of 2

   

U.S. Department of Commander i Hall ‘
Homeland Securi United States Coast Guard 249 Glasson Drive
¥ Sector / Air Station Corpus Christi Carpus Christi, TX 78406

United States Phone: (361) 939-0450

Coast Guard
16200
February 8, 2020

Master: M/V BARBARA E. BOUCHARD
ON: 981712

Bouchard Transportation

58 South Service Rd, Suite 150

Melville, NY 11747
tugbarbara@bouchardfleet.com

CAPTAIN OF THE PORT ORDER 037-20

On February 8, 2020, we received notification that crewmembers on the M/V BARBARA E,
BOUCHARD may abandon the vessel while anchored in the Corpus Christi anchorage due to
lack of food and water and failure to receive wages, among other reasons. Pursuant to 46 U.S.C.
§ 70002(1), (3) and 33 C.F.R. § 160.111(a), (c), this condition produces reasonable cause to
believe that such vessel creates a hazardous condition to the Port of Corpus Christi in accordance
with 33 C.F.R. § 160.202 and 160.216.

Under the authority of the Ports and Waterways Safety Act, 46 U.S.C. § 70001 et seq., and the
regulations issued there under, including 33 C.F.R. § 160.111, ] hereby order that evidence be
provided that definitively proves the vessel does not pose a hazardous condition or other safety
or security threat to the Port of Corpus Christi or other Port or, alternatively, I direct the M/V
BARBARA E, BOUCHARD, her crew, and equipment, including the tank barge B.No.240 (ON:
998038), to immediately, without undue delay, enter Port and locate a dock or facility, subject to
the Marine Transportation Safety Act regulations, and moor your vessel until evidence can be
provided that the vessel does not pose a hazardous condition or other safety or security threat to
the Port of Corpus Christi or other Port. Additionally, the vessel must maintain minimum safe
manning in accordance with 46 C.F.R. Part 15.

Furthermore, pursuant to 46 U.S.C. § 70036(a)(1), failure to comply with this order may result in
a civil penalty of not more than $25,000, with each day of continued operation constituting a
separate violation. Moreover, in accordance with 46 U.S.C. § 70036(b), a willful and knowing
violation of this order constitutes a Class D Felony.

Any person directly affected by this order may request reconsideration in writing. You also have
the right to appeal this order to the Commander, Eighth Coast Guard District. Appeals must be

submitted in writing to the Captain of the Port. Additional information on the appeals process is
contained in 33 C.F.R. § 160.7.

EXHIBIT

A
Case 2:19-cv-00370 Document 27-2 Filed on 02/11/20 in TXSD Page 2 of 2

COTP 037-20 16200

If you have any questions or would like additional information, please contact Coast Guard
Sector Corpus Christi Command Center at-4364) 939-0450.

   

 

 

J. E. Smith

Captain, U.S. Coast Guard

Altemate Captain of the Port
Acknowledgement of delivery: '
Signature: “> go. > Title: Ca Pra
Date: a-~4- Boas Time: O70°

 

 

Copy: Corpus Christi Harbormasters Office
Corpus Christi Pilots Association
